Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 10/11/2018has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng (US 6,347,251).
Regarding claim 10, Deng teaches in figure (1) a device for microwave hyperthermia (See title), the device comprising: a surface cover (25) configured to control a microwave transferred through a cable (34) that is connected to the device for microwave hyperthermia; an antenna (the central part of applicator 20 is an antenna; See abstract) inherently comprising a dielectric, and configured to transfer the microwave to a deep portion (40) of a body tissue of a user; and a contactor/controller (15) configured to contact the surface cover (25) and to transfer the microwave reflected from the surface cover (25) to the antenna, wherein the antenna is configured to emit a microwave having a desired phase difference (implemented by a phase shifter 33) toward the deep portion of the body tissue (40) based on each timing at which the microwave is output based on a treatment mode of the device for microwave hyperthermia.  Deng does not teach using a patch antenna in his microwave hyperthermia therapy system.  However, this limitation is obvious the choice of a particular type of antenna is a design choice dictated by a target application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 6,347,251) in view of Hancock (US 2010/0036369).
Regarding claim 1, Deng teaches in figure (1) a device for microwave hyperthermia (See title), the device comprising: a power device (30) configured to supply power; a user input device (75; See column 12: lines 41-46) configured to receive an input on a treatment mode of the device for microwave hyperthermia for treating an affected area present in a body tissue of a user; and a microwave control device (15) configured to control a microwave for generating a heat in a deep portion of the body tissue, wherein the microwave control device is configured to control the microwave to shift a phase using phase shifters (33) of the microwave emitted in each of directions on the skin of the user based on the treatment mode.  Although Deng teaches a plurality of needles attached to a body, he does not specifically teach a plurality n of patches attached on the body.  However, the use of patches disposed on a body in heat therapy treatments to provide heat energy in an area to be treated is well-known in the art. Fenn et al teach a phased array microwave therapy system including a plurality n of patches (See paragraph [0058]) to deliver microwave energy to specific areas of the body.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hancock into the microwave therapy system of Deng to realize a system having improved performance and reliability because that would help to significantly reduce patient turn-around times, reduce the cost of treatment and shorten waiting lists (See paragraph [0023]).
Regarding claim 14, Deng teaches in figure (1) a microwave control device (15) included in a device for microwave hyperthermia (See title), the microwave control device comprising: a microwave generator (30) configured to generate a microwave based on a treatment mode of the device for microwave hyperthermia for treating an affected area (40) present in a body tissue of a user; a phase shifter (33) configured to shift a phase of the microwave emitted in each of directions on the skin of the user based on the treatment mode; a switcher (See column 1: lines 30-35) configured to switch at least one of the cables (34) to emit the phase-shifted microwave; a microwave amplifier (32) configured to amplify the phase-shifted microwave; and a microwave outputter (25) configured to output the amplified microwave through a cable (34) that is connected to the skin of the user, wherein the phase shifter (33) is configured to shift the phase of the microwave emitted in each of the directions to have a desired phase difference at each timing at which the microwave is output within an operation time of the treatment mode. Although Deng teaches a plurality of needles attached to a body, he does not specifically teach a plurality n of patches attached on the body.  However, the use of patches disposed on a body in heat therapy treatments to provide heat energy in an area to be treated is well-known in the art. Fenn et al teach a phased array microwave therapy system including a plurality n of patches (See paragraph [0058]) to deliver microwave energy to specific areas of the body.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hancock into the microwave therapy system of Deng to realize a system having improved performance and reliability because that would help to significantly reduce patient turn-around times, reduce the cost of treatment and shorten waiting lists (See paragraph [0023]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 6,347,251) in view of Bentall (US 4,471,787).
Regarding claim 13, Deng teaches the essential features of the claimed invention, as set forth above, except for an adhesive material applied on a surface of the antenna to be attached on the skin of the user.  However, as evidenced by Bentall, this limitation is obvious and well known.  Bentall teaches a therapeutic bioelectromagnetic device wherein adhesive material attached to the surface of an antenna is applied to the skin of a user.  It would have been obvious to one of ordinary skill in the art, before the effective data of the claimed invention to provide an adhesive material to any therapeutic device to be attached to the skin, because the adhesive material would help the antenna adhere to the skin.
Allowable Subject Matter
Claims 2-9, 11-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845